                 Case 1:16-cv-09517-LAK-KHP Document 181 Filed 02/06/19 Page 1 of 10




                                                         underberg    ti   kessler lrp

                                                                                                PAUL F. KENEALLY, PARTNER
                                                                                                (s8s) 258-2882
                                                                                                pkcncally@underbergliessler.com


                                                            February 6,2019

           VIA ECF

           Hon. Katharine H. Parker
           United States Magistrate Judge
           Southern District of New York
           500 Pearl Street
           New York, New York 10007

                     Re       Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et al
                              Civ. Action No. : I 6-cv-095 I 7-LAK-KHP

            Dear Magistrate Parker:

                    As you know, this Firm represents the Eber Defendants in the above-referenced matter.
            We write in response to the February 1,2019 correspondence of Brian C. Brook, Esq., counsel for
            plaintiffs, and io correct some misstatements therein. In his letter, Mr. Brook requests that the
            Court: (1) allow plaintiffs to submit a supplemental brief on the privilege issue; (2) admonish me
            based on erroneous facts for allegedly refusing to communicate with him; (3) expedite its decision
            as to plaintiffs' motion to amend; and (4) give Plaintiffs leave to move for partial summary
            judgment to resolve the issue of ownership of Eber Bros. & Co.'s ("EB & Co.") shares. For the
            1.ea*ttt set for below, Mr. Brook's requests should be denied'

                    Initially, it must be noted that prior to Mr. Brook's ECF filing at ll:54 p.m. on Friday,
            February l,20lg, our office received no communication from Mr. Brook indicating that he had
            any discovery disputes requiring Court involvement. Given Mr. Brook's failure to communicate
            as he had as io prior joint ietters, we reasoned that Defendants were the only party with a
                                                                                                        pending
            discovery issue lwhich my partner Mr. Ramseyr had discussed with Mr. Brook at Ms. Stein's
            deposition). Accordingly,-we informed the Court by letter that depositions were continuing and
            requested ieave to file a nanow motion to compel Mr. Kleeberg's testimony about non-privileged
            conversations with his brother-in-law, Mark Stein. Mr. Brook's criticisms regarding
            communication (addressed below) ring hollow given his admitted failure to communicate with our
            office regarding any joint letter.



             I Mr. Ramsey has, thankfully, often stepped in for me as I have a seriously   ill child at college.




300 Bausch & Lomb Place, Rochester, NY 14604           www. underberg kessler.com                   Additional Offices
         585-258-2800 pnone 585-258-2821 rax                                                        Buffalo, Canandaigua and Geneseo, NY
    Case 1:16-cv-09517-LAK-KHP Document 181 Filed 02/06/19 Page 2 of 10




Hon. Katharine H. Parker
February 6, 2019
                                           m
                                        underberg & kessler rrp



Page 2


       A.   Document Discovery:

        We are awaiting the transcripts from the recent 30(bX6) depositions of Wendy Eber and
the deposition of LesteiEber, individually. After reviewing the transcripts, our office will respond
to the document demands made by Mr. Brook during those depositions. Mr. Brook agrees that
any potential dispute related to these requests is not yet ripe.

       B. AttorneY-Client Privilege:
       Plaintiffs' request for an additional round of briefing on the privilege dispute is
inappropriate and unnecessary. In sum and substance, Mr. Brook argues that there is a need for
aadiiio"at briefing on the privilege issue in light of Lester Eber testifying in response to certain
questions at his deposition that he consulted his attorneys before acting.

        However, neither Lester Eber nor any of the Eber Defendants have raised "advice of
counsel,, as a defense in this action. Nor are they claiming a state of mind defense. Attorney-
client privilege is not waived when aparty responds at a deposition that he consulted his attorneys
                                                       ooadvice
                                                                of counsel" as a defense. See In re
-Erie to taking an action if the
prior                            party is not claiming
      County, S+e F3d222,22,9      (2d  Cir.2008)  (holding  that*at issue" waiver will occur only
where there is some showing that the party asserting the privilege is relying on privileged
communications for a claim or defense or as an element of a claim or defense). Here, Lester Eber's
testimony that he consulted legal counsel merely indicates just that; he consulted with his attomey
before taking action both personally and in business. There is no waiver of attorney-client
privilege here and concomitantly, no need for additional briefing.

        C. Rule 30(bX6) DePositions:

        Defendants Eber Metro and Eber CT designated Wendy Eber for the FRCP 30(bX6)
depositions. Ms. Eber was essentially selected by default since the individuals involved in many
ofine transactions referenced by Plaintiffs left the Eber entities many, many years ago when these
entities became insolvent. Plaintiffs refuse to acknowledge that many of the transactions and
events Mr. Brook seeks to question Ms. Eber about happened over a decade ago. Ms. Eber was
not personally involved in the majority of the transactions at issue, so it is understandable that she
may not recollect all the details of the transactions'

        The Eber Defendants are aware of the obligations imposed by Rule 30(b)(6)' However,
 the subject matter that Mr. Brook has requested Ms. Eber to become familiar with is overly broad
 and coirers every fact and transaction referred to directly and indirectly by the Complaint' Ms.
 Eber will attempt to answer Mr. Brook's questions on the adjourned date, but she is not required
 by the Federal Rules to memorize every event or transaction that a corporate entity was involved
 in.
                                                  ill
       Case 1:16-cv-09517-LAK-KHP Document 181 Filed 02/06/19 Page 3 of 10




Hon. Katharine H, Parker                       underberg & kessler rrp

February 6, 2019
Page 3




          D. CommunicationsBetweenCounsel:
         I have and will continue to communicate with Plaintiffs' counsel,            as we have by phone,        in
person and by dozens and dozens, perhaps hundreds, of emails       any allegation to the contrary is
                                                                -
inconect andhe makes no claim that any contact from him went without response. The law offtces
representing plaintiffs and the Eber Defendants have both used attorneys other than Mr. Brook or
myself. Cotin Ramsey, as noted my partner at Underberg & Kessler LLP, and myself have
communicated with Mi. Brook and his iot-er associate continuously.2 Mr. Brook has no basis
to insist that all communication from our office originate from me atall, much less while requiring
our office to communicate with his associate.

       With regard to the alleged interaction between Wendy Eber and Mr. Kleeberg, I have
spoken with Ms. Eber and am assured that Mr. Brook and/or Mr. Kleeberg (who was on his car
pione), are mischaracterizing her conversation with Mr. Kleeberg. Ms. Eber did contact Mr.
kteeUerg on her own to discuis settlement with Mr. Kleeberg, and Ms. Eber advised Mr. Kleeberg
that sheieached out because she hoped to discuss settlement of the matter without the attomeys.
She did not state that I refuse to communicate with Mr. Brook, but rather that he and I were
                                                                                             not
then discussing settlement as his demand remained for multiple millions of dollars.

        During their telephone call, Mr. Kleeberg told Ms. Eber that he would "love" to settle the
matter, that plaintiffs were wilting to entertain a settlement offer, and asked her to forward a
settlement proposal. Within days of Ms. Eber reaching out to Mr. Kleeberg, I sent a substantial
settlement off.. to Mr. Brook. Mr. Brook's statement that I am refusing to communicate with him
is petty and contradicted by his own letter wherein he admits having received recent
correspondence from me.

         Further, there is no prohibition to parties discussing settlement with each other outside of
their attorneys. The comment to N.Y.R.P.C. $ 4.2 states "fp]ersons represented in a matter may
communicate directly with each other'"

         Accordingly, Mr. Brook's request to "admonish" me is wholly absurd. He admits that he
 failed to communicate with our office as before regarding a joint letter, but still advances baseless
 and unfounded requests. These requests should be denied'

            E. Intervention by Canandaigua National Bank (CNB):
         The Eber Defendants do not oppose intervention by CNB. However, they do not waive any
 claims or arguments with respect to any statements which may appear in CNB's motion papers,
 and reiterate that their actions regarding the stock were lawful.

 2
     The paperwork on Mr. Ramsey's admission to the Southern District has now been received and his notice
                                                                                                             of
 appearance has been filed.
    Case 1:16-cv-09517-LAK-KHP Document 181 Filed 02/06/19 Page 4 of 10




Hon. Katharine H. Parker
February 6, 2019
                                            m
                                         underberg & kessler rrp



Page 4


       F.   Requests for ExPedited Relief:

      Defendants oppose Plaintiffs' request for leave to file a motion for partial summary
judgment regarding the EB & Co. stock because it is premature and a waste of resources.

        On December 14,2018, responding to an initial request from CNB, Defendants offered to
enter into a Stipulation with Plaintiffs (see Exhibit A), under which neither Plaintiffs nor
Defendants *ouid exercise voting rights over the stock, or request a stockholder's meeting, of EB
& Co.,prior to the final resolution of all issues relating to the purported allocation and distribution
of the pg A Co. stock among the Eber Trust beneficiaries, the purported rights of the Eber Trust
beneficiaries in and to, and the obligations of the Eber Trust co-trustees with respect to, such stock.
Defendants stated their belief that maintaining the status quo for the time being while all the
conflicting claims are being resolved is the fairest and most equitable course of action for all. Mr.
Brook pro-rnptly declined to agree to this Stipulation and Defendants have heard nothing from him
about it since then.

        On January 25,2019, Lester and Wendy Eber's counsel merely contacted CNB's counsel
and said Defendants had not heard from CNB about Lester Eber's exercise of his call right under
the EB & Co. Bylaws in quite some time and inquired as to what CNB's intentions were with
respect to closing on Lestei's call on the EB & Co. shares (the Bylaws provide that the call price
is the book value of the equity as of May 3I,2018, which was $0). CNB did not respond as to
what its intentions were as to a closing.

        There are many complex issues to be resolved in the case generally. The conflicting claims
to the EB & Co. stock is just one of many areas of complex, interrelated issues.

         There is no compelling reason the EB & Co. stock issues need to be resolved ahead of the
main case. EB & Co. is not operating and is insolvent. Mr. Brook's purported desire to establish
standing to pursue a fraudulent conveyance claim under the New York Debtor & Creditor Law,
sections 27j and276 (designed to protect creditors) is puzzling since his clients are not creditors
of any Eber entity, ur r.qri.ed by those sections. Unwinding the 2012 assignment in lieu of
foreclosure is not a remedy available to Plaintiffs in any case. Defendants are not aware of any
threat of immediate or irreparable harm to any party, including CNB, if the EB & Co. stock issues
are resolved as part of the main case, rather than only possibly as part of a partial summary
judgment
-fo.       motion now. The fact that Plaintiffs agreed to pay CNB's legal expenses in exchange
     itr CNB settlement payment is hardly a reason to accelerate these issues. Judicial economy is
best served having all the summary judgment motions filed together after discovery.
    Case 1:16-cv-09517-LAK-KHP Document 181 Filed 02/06/19 Page 5 of 10




Hon. Katharine H, Parker
February 6, 2019
                                           m
                                        underberg & kessler rrp


Page 5




       Finally, Defendants take no position as to Plaintiffs' request to expedite the Court's
Decision with respect to Plaintiffs' motion for leave to amend their Complaint for a third time, but
reiterate their position that such motion should be denied.


                                                                  tted,




                                         Paul F. Keneally

PFK/ddd
Enclosure
cc:    Brian C. Brook, Esq. (Via ECF)
       Robert Calihan, Esq. (Via ECF)
       Michael J. Adams, Esq. (Via ECF)
Case 1:16-cv-09517-LAK-KHP Document 181 Filed 02/06/19 Page 6 of 10




           EXHIBIT
                             A
       Case 1:16-cv-09517-LAK-KHP Document 181 Filed 02/06/19 Page 7 of 10




                            UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



DANIEL KLEEBERG, LISA STEIN,
ANd AUDREY HAYS,


                                               Civil ActionNo. 16-CV-
                        Plaintiffs,            e517(LJK)




LESTER EBER; ALEXBAY,LLC              EIWA
LESTER EBER, LLC;
CANANDAIGUA NATIONAL BANK
& TRUST COMPANY; ESTATE OF                     STIPULATION
ELLIOTT W. GUMAER, JR.; EBER                   REGARDING CERTAIN
BROS. &. CO.,INC.; EBER BROS.                  SHARES
WINE AND LIQUOR CORP.; EBER
BROS. WrNE & LIQUOR METRO,
INC. ; EBER-CONNECTICUT, LLC;
and WENDY EBER,



                      Defendants




          WHEREAS, on Octob er 2,2017 , a representative of Canandaigua National Bank & Trust

Company ("CNB"), purportedly acting unilaterally as a co-trustee for the Allen Eber Trust (the

o'Trust"), purportedly executed certain Stock Powers in favor of Lester Eber, Audrey Hays, Daniel


Kleeberg and Lisa Stein with respect to certain shares (the "Shares") of capital stock of Eber Bros.

&   Co.,Inc. ("Eber Bros.") registered in the name of "Lestet Eber, Elliott W. Gumaer, h., Central

Trust Company Co - tr. U/W Allen Eber/Residuaty";




9517   tt.2
     Case 1:16-cv-09517-LAK-KHP Document 181 Filed 02/06/19 Page 8 of 10




       WHEREAS, on October 30, 2018, Lester Eber gave notice of his intent to purchase all the

Shares pursuant to   Article XII of Eber Bros. by-laws (the "By-laws");


       WHEREAS, CNB, which is no longer a current party to the above-captioned litigation, has

requested a stipulation, executed by the relevant parlies or by their duly authorized counsel, setting

forth explicit instructions as to who is to be sent what documents relating to such Stock Powers

and the related stock certificates (the "Documents") and to what address or addresses;


       NOW, THEREFORE, IT IS HEREBY STIPULATED, by and between Daniel Kleeberg,

Audrey Hays, and Lisa Stein, through their duly authorized counsel of record, Clinton Brook &

Peed, and Lester Eber, Wendy Eber, and Eber Bros.        &   Co., Inc., through their duly authorized

counsel of record Underberg     &   Kessler, LLP, that CNB should send the Documents by FedEx,

signature required, to Wendy Eber, corporate secretary of Eber Bros., at the following address:


Wendy Eber
Corporate Secretary
Eber Bros. & Co., Inc.
c/o 30 Corporate Drive
North Haven, CT 06473
Tel: 203-239-8000

        IT IS FURTHER STIPULATED that Wendy Eber, corporate secretary of Eber Bros., will

maintain custody of the Documents pending final resolution of all issues relating to the purported

allocation and distribution of the shares of capital stock of Eber Bros. among the beneficiaries of

the Trust, the purported rights of the beneficiaries of the Trust in and to, and the obligations of the

co-Trustees of the Trust with respect to, such shares, including, without limitation, the issues set

forth below;




951711.2
     Case 1:16-cv-09517-LAK-KHP Document 181 Filed 02/06/19 Page 9 of 10




       IT IS FURTHER STIPULATED that transmission to, and receipt of such Documents by,

such corporate secretary   will not constitute   due endorsement, presentment, transfer or other

delivery of the Shares to or by any person for any pu{pose, or any acknowledgment thereof, and

none of the parties to the above-captioned litigation or CNB   will   exercise the right to vote any   of

the Shares, or to request the call of a stockholders' meeting of Eber Bros., prior to the final

resolution of all such issues; and


           IT IS FURTHER STIPULATED that no current party to the above-captioned litigation

or CNB shall be deemed to waive or modify any rights or remedies against any other current party

or CNB as a result of executing this Stipulation or the matters referred to herein, including, without

limitation, (a) whether or not the shares of Eber Bros. capital stock registered in the names of the

co-Trustees of the Trust were corectly allocated to the beneficiaries of the Trust in 2017; (b) the

rights and obligations of stockholders under the By-laws with respect to the shares of capital stock

of Eber Bros., inclucling the right of Lester Eber to call, and the obligation of the co-Trustees of

the Trust to transfer, the Shares covered by the Stock Powers to Lester Eber under Article      XII of

the By-laws; the validity of any purported endorsement or transfer of the Shares under the Stock

Powers under Article    XII of the By-laws;   and the enforceability of Article   XII of the By-laws

against the co-Trustees of the Trust; (c) whether or not the Stock Powers constitute a valid

endorsement by an appropriate person; (d) whether or not any of the shares of Eber Bros. capital

stock have heretofore been validly transferred to any of the beneficiaries of the Trust; (e) whether

or not due presentment of the Documents has been made to the corporate secretary of Eber Bros.;

(f) the right to challenge the registration status of the Shares and the timing of such registration

and any elections held since October 2,2017;and (g) whether or not waivers of rights have already

occurred as a result of conduct preceding the execution of this Stipulation.


951711.2
   Case 1:16-cv-09517-LAK-KHP Document 181 Filed 02/06/19 Page 10 of 10




Brian C. Brook                        Paul F. Keneally
ClrNroN Bnoox & Pppo                  UNopnepRG & Kpsslpn LLP
100 Church St., FI. 8                 300 Bausch & Lomb PI.
New York, NY 10007                    Rochester, NY 14614
(2L2) 256-Le57                        (585) 258-2824
brian@clintonbrook. com               pkene ally@underber gkessler. com

Dated: December        20L8           Dated: December        2018
                  -,                                    -,




9517tt.2
